Case 1:06-cv-00702-DLI-RML Document 477 Filed 12/26/18 Page 1 of 3 PageID #: 20135




                                             D: +1 212 225 2490
                                            jblackman@cgsh.com




                                          December 26, 2018

  BY ECF

  Hon. Dora L. Irizarry, U.S.D.J.
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Strauss, et al. v. Crédit Lyonnais, S.A., 06-cv-702 (DLI) (RML)
                 Wolf, et al. v. Crédit Lyonnais, S.A., 07-cv-914 (DLI) (RML)
                 Weiss, et al. v. National Westminster Bank, Plc, 05-cv-4622 (DLI) (RML)
                 Applebaum, et al. v. National Westminster Bank, Plc, 07-cv-916 (DLI) (RML)

  Dear Chief Judge Irizarry:

          On behalf of defendants Crédit Lyonnais, S.A. (“CL”) and National Westminster Bank
  plc (“NatWest”), I am responding to plaintiffs’ December 20, 2018 letter (“Plaintiffs’ Letter”),
  which purports to respond to my December 17, 2018 letter (“December 17 Letter”) informing the
  Court of the Seventh Circuit’s recent decision in Kemper v. Deutsche Bank AG, No. 18-1031 (7th
  Cir. Dec. 12, 2018) (“Kemper”). As the December 17 Letter shows, Kemper rejects at least two
  arguments that plaintiffs have made in an attempt to avoid the dispositive impact on these cases
  of the Second Circuit’s decision in Linde v. Arab Bank PLC, 882 F.3d 314 (2d Cir. 2018).
  Plaintiffs’ Letter fails to distinguish Kemper and simply repeats their prior erroneous arguments
  concerning Linde, which fail to rebut the grounds on which CL’s and NatWest’s pending
  motions for summary judgment should be granted.

          First, Plaintiffs’ Letter does not dispute that Kemper’s affirmance of the dismissal of an
  ATA claim for failure to allege that the defendant bank committed an “act of international
  terrorism,” 18 U.S.C. § 2331(1), notwithstanding allegations that the bank knowingly provided
  material support to a terrorist organization in violation of 18 U.S.C. § 2339B, squarely rejects
  plaintiffs’ argument that a triable issue concerning § 2339B is always sufficient to create a triable
  issue on the “act of international terrorism” element under § 2331(1). See Dec. 17 Letter at 2.
  Instead, plaintiffs merely repeat their argument that Linde held that in all cases “determining
  whether knowingly providing financial services to a terrorist organization constitutes an act of
  international terrorism . . . raises questions of fact for a jury to decide.” Pls.’ Letter at 1. As we
  have previously shown, plaintiffs have it backwards—Linde held (and Kemper confirms) that
Case 1:06-cv-00702-DLI-RML Document 477 Filed 12/26/18 Page 2 of 3 PageID #: 20136
  Hon. Dora L. Irizarry, p. 2


  evidence of a bank’s violation of § 2339B, without more, is not sufficient to create a jury
  question on the separate “act of international terrorism” requirements, see id. §§ 2331(1)(A)
  (violence prong) and (B) (“apparent terroristic intent” prong).1 Contrary to plaintiffs’ assertion
  that CL and NatWest “ask this Court to discard Linde” in favor of an “out-of-circuit opinion,”
  Pls.’ Letter at 2, the two decisions are consistent on this point and both reject plaintiffs’
  argument.

          Second, Plaintiffs’ Letter also does not dispute our showing that the type of sanctions-
  related settlement agreements on which plaintiffs rely in an attempt to show that the banks
  exhibited the requisite apparent terroristic intent in these cases under 18 U.S.C. § 2331(1)(B) was
  found in Kemper to be insufficient as a matter of law for that purpose. Dec. 17 Letter at 2-3.
  Instead, plaintiffs argue that CL and NatWest “attempt to undo the objective standard” of §
  2331(1)(B). Pls.’ Letter at 2. This is both a non sequitur and wrong. As we have shown, Linde
  held that this prong requires plaintiffs to point to evidence that would allow a reasonable,
  objective observer to conclude that CL and NatWest intended to intimidate or coerce the Israeli
  civilian population or government.2 Kemper applied the same standard to the same type of
  evidence plaintiffs rely on here—sanctions-related settlement agreements—and ruled it was
  insufficient as a matter of law to show the requisite apparent terroristic intent. Dec. 17 Letter at
  2-3. This Court should do the same.

          Finally, the Court need not reach plaintiffs’ disagreement with Kemper’s holding that the
  ATA claim in that case was subject to dismissal for failure to satisfy the separate violence prong,
  18 U.S.C. § 2331(1)(A), and their suggestion that this holding is inconsistent with the Second
  Circuit’s ruling in Weiss v. National Westminster Bank PLC, 768 F.3d 202 (2d Cir. 2014). Pls.’
  Letter at 2. Plaintiffs’ failure to satisfy the separate “apparent terroristic intent” prong is
  dispositive.3 In any event, § 2331(1)(A) requires plaintiffs to show that a defendant’s conduct
  “involve[d] violent acts or acts dangerous to human life.” Plaintiffs suggest that in Weiss the
  Second Circuit held that this prong is satisfied by showing that the defendant bank provided
  material support to a Foreign Terrorist Organization (“FTO”) knowing that such FTO “has
  engaged or engages in terrorist activity,” 18 U.S.C. § 2339B(a)(1). Pl.’s Letter at 2 (citing
  Weiss, 768 F.2d at 207). This argument is baseless. The Second Circuit subsequently made
  clear in Linde that § 2331 requires more than § 2339B, and expressly rejected plaintiffs’ reliance
  on Weiss because that decision only construed the latter and not the former. See Linde, 882 F.3d
  at 328 (“Plaintiffs submit that we required no showing of apparent intent in Weiss . . . . The
  argument merits little discussion because in Weiss we addressed the ‘scienter requirement’ of the
  predicate material support violation, not the definitional requirements of the ATA.”); id. at 326

  1
   See Mem. of Law of Def. Crédit Lyonnais, S.A. in Supp. of its Mot. for Summ. J. at 17-20, dated April 11, 2018,
  Strauss ECF No. 465 (“CL Br.”); Reply Mem. of Law of Def. Crédit Lyonnais, S.A. in Further Supp. of its Mot. for
  Summ. J. at 2-3, dated May 23, 2018, Strauss ECF No. 471 (“CL Reply”); Mem. of Law of Def. Nat’l Westminster
  Bank plc in Supp. of its Mot. for Summ. J. at 16-20, dated April 11, 2018, Weiss ECF No. 398 (“NW Br.”); Reply
  Mem. of Law of Def. Nat’l Westminster Bank plc in Further Supp. of its Mot. for Summ. J. at 2-3, dated May 23,
  2018, Weiss ECF No. 404 (“NW Reply”).
  2
      CL Br. at 7-9; NW Br. at 7-9; CL Reply at 4-5; NW Reply at 4-5.

  3
    See 18 U.S.C. § 2331(1) (plaintiffs must satisfy both subsection (A) and (B) in order to satisfy “act of international
  terrorism” element).
Case 1:06-cv-00702-DLI-RML Document 477 Filed 12/26/18 Page 3 of 3 PageID #: 20137
  Hon. Dora L. Irizarry, p. 3


  (“[P]roviding financial services to a known terrorist organization may afford material support to
  the organization even if the services do not involve violence or endanger life and do not manifest
  the apparent intent required by § 2331(1)(B).”).4

       Accordingly, the Court should grant CL’s and NatWest’s Linde-based motions for
  summary judgment.

                                                        Respectfully,




  cc:      All Counsel of Record (by ECF)




  4
   See also CL Reply at 2-3; NW Reply at 2-3. Nor did Kemper hold, as plaintiffs suggest, that “the provision of
  material support directly to Hamas” is, without more, enough to satisfy the “act of international terrorism” element.
  Pls.’ Letter at 2. The Seventh Circuit in Kemper merely noted that it had previously held in Boim III that donations
  made to Hamas would be sufficient to create a triable issue on the violence prong. Kemper, slip op. at 10. The
  Second Circuit in Linde expressly noted its skepticism of this aspect of Boim III, and distinguished between
  donations and the provision of routine banking services to an FTO, which is what plaintiffs are attempting to show
  CL and NatWest did here, based on their allegations that the non-FTO 13 Charities were alter egos of an FTO,
  Hamas. See Linde, 882 F.3d at 327. Moreover, as CL and NatWest have previously shown, the record in these
  cases is vastly different from those in the Boim and Linde cases, in which courts have found a triable issue as to
  whether the defendants’ own conduct involved violent acts or acts dangerous to human life. See CL Br. at 18-20;
  NW Br. at 18-20.
